—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in denying the motion of respondent for an examination of his son by his own expert (see, Matter of Jessica R., 78 NY2d 1031, 1033-1034; Matter of Stephanie A., 224 AD2d 1027, 1028, lv denied 88 NY2d 814). The testimony of petitioner’s expert was sufficient to corroborate the child’s out-of-court statements (see, Matter of Nicole V., 71 NY2d 112, 121; Matter of Stephanie A., supra, at 1028), and the record is sufficient to support the court’s finding that respondent sexually abused his son. In light of the uncooperative and hostile attitude of respondent during the investigation, his lack of significant contact with his son prior to the abuse, the extent of the son’s psychological damage and respondent’s refusal to enter a sex offender treatment program, the court’s order of protection, prohibiting respondent from having any contact with his son, is not an abuse of discretion. (Appeal from Order of Ontario County Family Court, Harvey, J. — Abuse.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.